Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be presented in response to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application that clearly support the amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai et al. (US 9,318,196- hereafter referred to as Kasai).
Regarding independent claim 1, Lee (figures 1-3 and all relevant text) disclose a mixed mode memory (volatile and non-volatile), comprising: 
a memory array (2, Fig. 3) comprising a plurality of mixed mode memory cells (SRAM and non-volatile unit); 
a word line decoder (6, Fig. 1) electrically coupled to the memory array; 
an intermediary circuit (3, FIG. 1) electrically coupled to the memory array; and 
a reading and writing circuit (9A, 9B, 6 or 11) electrically coupled to the intermediary circuit; wherein each of the plurality of mixed mode memory cells comprising: 
a reading and writing component group electrically coupled to a word line and two bit lines (see Figure 1 and column 4, lines 33-58), wherein the word line controls the reading and writing component group to be conducted or not conducted (by interface circuit (3)), and the two bit lines respectively transmit two data signals (see FIG.2); a storage circuit configured to generate two reading response signals (at nodes SNT and node SNB) based on a reading drive signal; and a selection circuit electrically coupled to the storage circuit, and configured to control the storage circuit to operate in a volatile storage mode or a non-volatile storage mode based on a selection voltage. (see also FIG. 10)

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts of record fail to teach or reasonably suggest the memory device and method as set forth above, further comprising, in combination, the features and limitations additionally claimed in claims 2-10. 
Namely, wherein the storage circuit comprises a first variable resistor, a second variable resistor, a first transistor and a second transistor; wherein when the reading and writing component group transmits the two data signals to the storage circuit and the storage circuit operates in the non-volatile storage mode, the first variable resistor and the second variable resistor selectively changes resistances respectively based on the two data signals; wherein the selection circuit is configured to control electrical coupling status among the first variable resistor, the second variable resistor, the first transistor and the second transistor based on the selection voltage; wherein when the selection circuit controls the electrical coupling status to be conducted based on the selection voltage, the storage circuit operates in the volatile storage mode, and when the selection circuit controls the electrical coupling status not to be conducted based on the selection voltage, the storage circuit operates in the non-volatile storage mode 

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: These are the closest references found:
US Patent Publication No. 2010/0202191 (Ahn et al.) and US Patent Publication No. 2011/0280073 (Chiu et al.) disclose a mixed mode SRAM and NV-SRAM memory.
US Patent No. 11,049,563 (Liao et al.) disclose a mixed mode memory cell.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
September 26, 2021

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824